Citation Nr: 1107024	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  09-23 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for asthma.

2. Entitlement to service connection for peripheral neuropathy of 
the upper extremities (to include as secondary to service-
connected diabetes mellitus). 

3. Entitlement to service connection for peripheral neuropathy of 
the lower extremities (to include as secondary to service-
connected diabetes mellitus).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 
1967 to July 1969.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a September 2008 rating 
decision of the Waco, Texas Department of Veterans Affairs (VA) 
Regional Office (RO).  An interim August 2009 rating decision 
granted service connection for diabetes mellitus.     


FINDINGS OF FACT

1. The Veteran is not shown to have neuropathy of either upper 
extremity.

2. The Veteran is not shown to have neuropathy of either lower 
extremity.

3. Asthma was not manifested in service and the preponderance of 
the evidence is against a finding that the Veteran's current 
asthma is related to his service or to any event therein.  


CONCLUSIONS OF LAW

1. Service connection for bilateral upper extremity neuropathy, 
including as secondary to service-connected diabetes mellitus, is 
not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2010).

2. Service connection for bilateral lower extremity neuropathy, 
including as secondary to service-connected diabetes mellitus, is 
not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2010).

3. Service connection for asthma is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative of any information, and any medical 
or lay evidence, not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VCAA notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-
86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in 
the development of his claims prior to their initial 
adjudication.  A March 2008 letter explained the evidence 
necessary to substantiate his claims, the evidence VA was 
responsible for providing, and the evidence he was responsible 
for providing.  It also informed the Veteran of disability rating 
and effective date criteria.  He has had ample opportunity to 
respond/supplement the record and has not alleged that notice in 
this case was less than adequate.

Regarding service connection for asthma, as the evidence of 
record does not indicate that the Veteran's asthma may be 
associated with his service, and is adequate for purposes of 
making a decision, a VA examination is not warranted.  See 
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 
83 (2006). 
The Veteran's service treatment records (STRs) are associated 
with the claims file and pertinent postservice treatment records 
have been secured.  The RO arranged for a VA examination in 
August 2009.  The examination is adequate as it considered the 
evidence of record and the reported history of the Veteran, was 
based on an examination of the Veteran, noted pertinent history 
and all physical findings necessary for a proper determination in 
the matter, and explained the rationale for the opinion offered.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide 
an examination that is adequate for rating purposes).  

The Veteran has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met.  Accordingly, 
the Board will address the merits of the claims.

B. Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be medical or, in certain circumstances, 
lay evidence of (1) a current disability; (2) an in-service 
incurrence or aggravation of a disease or injury; and (3) a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and an evaluation of 
its credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection may be established on a secondary basis for a 
disability that is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis 
requires (1) competent evidence (a medical diagnosis) of current 
chronic disability; (2) evidence of a service-connected 
disability; and (3) competent evidence that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); see also 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Whether service connection is claimed on direct, secondary, or 
other (presumptive, e.g.) basis, a threshold requirement for 
substantiating such claim is that there must be competent 
evidence of the existence of a current disability.  See Degmetich 
v. Brown, 104 F. 3d 1328 (1997).  In the absence of proof of a 
present disability there is no valid claim for service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

	Upper and lower extremity neuropathy

It is neither shown by the record, nor alleged, that the Veteran 
has neuropathy of either upper or lower extremities that is 
directly related to his period of active duty service; the 
instant claims are based strictly on secondary service connection 
theories of entitlement.  The Veteran contends that he has 
bilateral upper and lower extremity neuropathy secondary to his 
service-connected diabetes mellitus.

The threshold matter that must be addressed here (as in any claim 
seeking service connection) is whether or not there is competent 
evidence that the Veteran actually has the disability for which 
service connection is sought.  As noted above, in the absence of 
proof of such disability there is no valid claim for service 
connection for such disability.  Brammer, 3 Vet. App. at 225.  
As noted above, service connection is in effect for diabetes 
mellitus.  However, there is no competent evidence of a current 
diagnosis of neuropathy of either lower extremity or either upper 
extremity.  The Veteran's private outpatient treatment records 
are silent for complaints, findings, treatment, or diagnosis 
relating to peripheral neuropathy of any extremity.  The records 
reveal that on multiple occasions neurologic examination of the 
feet displayed normal light touch sensation.  On August 2009 VA 
examination the Veteran reported tingling in his feet and hands 
(that came and went) and occasional numbness (that came and went) 
that lasted a few minutes then went away.  Neurological 
examination was completely intact with normal monofilament 
testing, vibratory sensation, and pinprick sensation in both 
upper and lower extremities.  Deep tendon reflexes were 1+ and 
equal in all extremities.  The examiner noted that there was no 
evidence of peripheral neuropathy in the upper and lower 
extremities, even though the Veteran described symptoms of 
peripheral neuropathy.  He summarized that based on a normal 
physical examination his symptoms were less likely than not 
related to diabetes.  

The Veteran is competent to relate that he has numbness and 
tingling in his extremities as such are symptoms capable of lay 
observation; however, whether such complaints are attributable to 
underlying disability entity (peripheral neuropathy due to 
diabetes mellitus) is a medical question beyond the capability of 
lay observation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Jandreau v. Nicholson, 492 F 3d 1372, 1374 (Fed. Cir. 
2007).  In matters requiring medical expertise the Board must 
rely on the competent medical evidence of record, which does not 
show the Veteran to have peripheral neuropathy in any extremity.   

In summary, the preponderance of the evidence is against a 
finding that the Veteran has peripheral neuropathy of the upper 
or lower extremities.  Accordingly, threshold requirements for 
establishing claims of service connection (i.e. competent 
evidence of the disabilities for which service connection is 
sought) is not met.  The preponderance of the evidence is against 
the Veteran's claims; therefore, the benefit of the doubt rule 
does not apply.  The claims must be denied.  


	Asthma

The Veteran's STRs are silent for complaints, findings, 
treatment, or diagnosis relating to asthma/respiratory 
difficulty. 

The Veteran alleges that he has asthma that is related to his 
active service.  His private treatment records document that he 
receives treatment for and has a diagnosis of asthma; a fact not 
in dispute.  However, as asthma was not manifested in service, 
service connection for such disability on the basis that it 
became manifest in service and persisted is not warranted.  To 
establish service connection for his asthma under these 
circumstances, the Veteran must show that the disease is related 
to his service.   

The Veteran has not provided any competent evidence that relates 
his asthma to his service.  He simply alleges that it is without 
providing any reasoning or factual basis for such an assertion.  
Nothing in the record tends to indicate or even suggest that a 
nexus may exist.  Absent competent evidence of a relation between 
the Veteran's asthma and his service, service connection is not 
warranted.   

The first documentation of the Veteran's asthma appears in 2007, 
more than 38 years post-service.  Notably, a lengthy time 
interval between service and the first postservice clinical 
notation of complaints or symptoms associated with a disability 
for which service connection is sought is of itself a factor for 
consideration against a finding that such disability is related 
to service.  See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 
2000) (in a claim alleging that a disability was aggravated by 
service). 

While the Veteran is competent to provide lay evidence as to 
observation of his asthma symptoms, asthma is diagnosed through 
respiratory function testing and the creation and interpretation 
of clinical findings.  Therefore the Veteran is not competent to 
establish by his own statements that his asthma (first documented 
38 years post-service) is related to (or had its onset in) 
service as that is a medical question that requires medical 
expertise and is not capable of resolution through lay 
observation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007); Barr 
v. Nicholson, 21 Vet. App. 303, 308-309 (2007); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   

The preponderance of the evidence is against the Veteran's claim.  
Therefore, the benefit of the doubt rule does not apply; the 
claim must be denied. 


ORDER

Service connection for bilateral upper extremity neuropathy, 
claimed as secondary to service-connected diabetes mellitus, is 
denied.

Service connection for bilateral lower extremity neuropathy, 
claimed as secondary to service-connected diabetes mellitus, is 
denied.

Service connection for asthma is denied.




____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


